COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-13-00970-CV
Style:                      In the Interest of T.M.D, Jr., B.M.D., Z.T.D and E.M.D., children
                            v Department of Family and Protective Services
                  *
Date motion filed :         February 21, 2014
Type of motion:             Motion for Extension of Time to File Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant’s Brief

If motion to extend time:
         Original Due Date:                            February 24, 2014
         Number of previous extensions granted:        0
         Date Requested:                               No date specified

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: March 14, 2014

                       The Clerk is instructed to file the document as of the date of this order
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend
                        time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Appellant’s brief was due on February 24, 2014. On February 21, 2014, appellant filed a motion
          requesting an unspecified extension of time to file appellant’s brief. Appellant stated that extension
          request is due to her needing a supplemental reporter’s record containing the transcript for the January 16,
          2014 hearing on appellant’s motion for a new trial. The supplemental reporter’s record was filed on
          February 27, 2014.

          Appellant’s motion is granted. Appellant’s brief is due on March 14, 2014. Appellee’s brief is due 20
          days after the filing of appellant’s brief. In light of the short time available to resolve this appeal, no
          further briefing extensions will be granted absent extraordinary circumstances.


Judge's signature: /s/ Michael Massengale
                   Acting individually          Acting for the Court

Panel consists of _____________________________________________

Date: February 27, 2014